11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                      JUDGMENT

Donald Dean Kreger Jr.,                        * From the 39th District Court
                                                 of Haskell County,
                                                 Trial Court No. 6783.

Vs. No. 11-16-00257-CR                         * November 22, 2017

The State of Texas,                            * Memorandum Opinion by Willson, J.
                                                 (Panel consists of: Wright, C.J.,
                                                 Willson, J., and Bailey, J.)

      This court has inspected the record in this cause and concludes that there
is no error in the judgment below. Therefore, in accordance with this court’s
opinion, the judgment of the trial court is in all things affirmed.